          Case 1:19-cv-01951-SHR Document 38 Filed 09/08/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RALPH MCCLAIN,                 :  Civil No. 1:19-cv-1624
                               :
                   Plaintiff,  :
                               :
            v.                 :
                               :
PENNSYLVANIA DEPARTMENT :
OF CORRECTIONS, et al.,        :
                               :
                   Defendants. : Judge Sylvia H. Rambo

                                     ORDER
         Before the court is a report and recommendation of Magistrate Judge Carlson

(Doc. 35) in which he recommends that the motion to dismiss be denied without

prejudice to the consideration of the issues raised therein on a more fully developed

factual record through a motion for summary judgment. Objections to the report and

recommendation were due on July 23, 2020, and to date, no objections have been

filed.

         In considering whether to adopt a report and recommendation when no

objections have been filed, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac

Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)

(explaining that judges should review dispositive legal issues raised by the report for

clear error). Following an independent review of the record and upon a careful
        Case 1:19-cv-01951-SHR Document 38 Filed 09/08/20 Page 2 of 2




review of the report and recommendation, the court is satisfied that the report and

recommendation contains no clear error and will therefore adopt the

recommendation. Accordingly, IT IS HEREBY ORDERED AS FOLLOWS:

      1) The report and recommendation (Doc. 35) is ADOPTED;

      2) Defendants’ motion to dismiss (Doc. 29) is DENIED without prejudice to

         renewal through a properly documented motion for summary judgment;

         and

      3) This matter is remanded to Magistrate Judge Carlson for further

         proceedings.



                                                   s/Sylvia H. Rambo
                                                   SYLVIA H. RAMBO
                                                   United States District Judge


Dated: September 8, 2020
